Opinion by
Kephart, J.,
The owner of an automobile is not liable in damages for injuries to a stranger, occurring from the negligent use of the automobile by the chauffeur or driver, to whom the machine had been loaned, while it was in the borrower’s possession and not engaged in the owner’s business: Scheel v. Shaw, 60 Pa. Superior Ct. 73, affirmed by the Supreme Court in an opinion recently handed down.
There are no facts in the case at bar which distinguish it from the facts in the foregoing case to an extent that a different rule of law would be applicable thereto. Defendant’s chauffeur borrowed the car at seven o’clock for an hour, to be back at the defendant’s house at eight o’clock. The accident occurred at seven-fifteen. There is no evidence in the case to show that the accident occurred while the car was under the control of and was *624being used in tbe business of tbe master, but on tbe contrary it shows that the chauffeur was using the car for his own business or pleasure.
The assignments of error are overruled and the judgment is affirmed.